                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DANIEL LEE WACHOWIAK,

       Plaintiff,

     v.                                                     Case No. 18-CV-642

JEFFREY MANLOVE,

       Defendant.


                                    SCREENING ORDER


       Daniel Lee Wachowiak, a state prisoner who is representing himself, filed a

complaint under 42 U.S.C. § 1983, alleging that the defendant, Jeffrey Manlove, violated his

civil rights. This matter is before me on Wachowiak’s motion for leave to proceed without

prepayment of the filing fee and for screening of his complaint.

                       Motion for Leave to Proceed without Prepayment of the Filing Fee

       The Prison Litigation Reform Act applies to this case because Wachowiak was

incarcerated when he filed his complaint. 28 U.S.C. § 1915. That law allows a court to give

an incarcerated plaintiff the ability to proceed with his case without prepaying the civil case

filing fee, if he meets certain conditions. One of those conditions is that the plaintiff pay an

initial partial filing fee. 28 U.S.C. § 1915(b). Once the plaintiff pays the initial partial filing

fee, the court may allow the plaintiff to pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.

       On June 14, 2018, I ordered Wachowiak to pay an initial partial filing fee of $.91.

Wachowiak did not timely pay the fee and he then filed a motion dismiss based on his
inability to pay the fee. In his motion to dismiss, Wachowiak states that he was sent to the

“hole” and would not get his “state pay” anymore. I issued an order advising Wachowiak

that I would waive the initial partial filing fee if he still wanted to proceed. Wachowiak then

filed a letter advising that he would like to proceed with the case. Therefore, I will deny as

moot Wachowiak’s motion to dismiss and grant his motion for leave to proceed without

prepayment of the filing fee. He must pay the filing fee over time in the manner explained at

the end of this order.

                                           Screening the Complaint

       1.      Wachowiak’s allegations

       The law requires the court to screen complaints brought by prisoners seeking relief

against a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The court must dismiss a complaint if the plaintiff raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915A(b).

       To state a claim, a complaint must contain sufficient factual matter, accepted as true,

“that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: 1) he was

deprived of a right secured by the Constitution or laws of the United States; and 2) the

defendant was acting under color of state law. Buchanan-Moore v. County of Milwaukee, 570

                                                2
F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856, 861

(7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives a pro se

plaintiff’s allegations, “however inartfully pleaded,” a liberal construction. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Wachowiak is incarcerated at the Waupun Correctional Institution. He alleges that

defendant Manlove “refuse me medical help every day & night.” (ECF No. 1 at 2.)

Wachowiak states that they “don’t want to treat my infected left foot with a deep cut in it ...

[a]nd they are just givin[g] me gauze & tape and Bacitracin first aid antibiotic ointment &

they are also making me take Azithromycin tablets USP 250 mg for 5 days now!” (Id.) He

also states that “they are refusing me medical attendance sence [sic] 3-18-2018 now!” (Id.)

For relief, Wachowiak seeks compensatory damages.

       2.     Analysis

       A prison official violates the Eighth Amendment's prohibition against cruel and

unusual punishment when he or she acts with deliberate indifference to the serious medical

need of a prisoner. Cesal v. Moats, 851 F.3d 714, 720-21 (7th Cir. 2017) (citing Estelle v.

Gamble, 429 U.S. 97, 104–05 (1976)). To state a claim for deliberate indifference for

deficient medical care, Wachowiak “must allege an objectively serious medical condition

and an official’s deliberate indifference to that condition.” Id. at 721 (quoting Perez v.

Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

       An objectively serious medical need is one that has either been diagnosed by a

physician and demands treatment or is “so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Id. (quoting King v. Kramer, 680 F.3d 1013,

1018 (7th Cir. 2012)). The deliberate indifference standard is subjective and requires a

                                                3
plaintiff to allege that the official knew of, but disregarded, a substantial risk to the inmate’s

health. Id. (citing Farmer v. Brennan, 511 U.S. 825, 836-38 (1994); Greeno v. Daley, 414 F.3d

645, 653 (7th Cir. 2005)).

       Here, Wachowiak’s alleged injury – an infected left foot with a deep cut – meets the

objectively serious medical need standard. Further, Wachowiak alleges that Manlove

refused him medical help “every day & night” for his infected left foot with a deep cut. And

although Wachowiak alleges that he received gauze, tape, bacitracin ointment, and

medication, “the rendering of some medical care does not necessarily disprove deliberate

indifference” because “the treatment rendered may be so blatantly inappropriate that it can

support an inference of intentional mistreatment. Cesal, 851 F.3d at 723 (citing Petties v.

Carter, 836 F.3d 722, 731 (7th Cir. 2016) (en banc)). Likewise, continuing an ineffective

treatment plan may evidence deliberate indifference. Id. (citing Berry v. Peterman, 604 F.3d

435, 441-42 (7th Cir. 2010). Thus, at this stage, Wachowiak may proceed on his Eighth

Amendment medical care claim against Manlove.

                                            ORDER

       NOW, THEREFORE, IT IS ORDERED that Wachowiak’s motion for leave to

proceed without prepayment of the filing fee (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that Wachowiak’s motion to dismiss (ECF No. 15) is

DENIED AS MOOT.

       IT IS FURTHER ORDERED that under an informal service agreement between the

Wisconsin Department of Justice and this court, the clerk’s office will electronically send

copies of the plaintiff’s complaint and this order to the Wisconsin Department of Justice for

service on defendant Jeffrey Manlove.
                                                4
         IT IS ALSO ORDERED that, pursuant to the informal service agreement between

the Wisconsin Department of Justice and this court, defendant Manlove shall file a

responsive pleading to the complaint within sixty days of receiving electronic notice of this

order.

         IT IS FURTHER ORDERED that the agency having custody of the plaintiff shall

collect from his institution trust account the $350.00 balance of the filing fee by collecting

monthly payments from the plaintiff’s prison trust account in an amount equal to 20% of the

preceding month’s income credited to the plaintiff’s trust account and forwarding payments

to the Clerk of Court each time the amount in the account exceeds $10 in accordance with

28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case name and

number assigned to this action. If the plaintiff is transferred to another institution, county,

state, or federal, the transferring institution shall forward a copy of this Order along with the

plaintiff's remaining balance to the receiving institution.

         IT IS ALSO ORDERED that a copy of this order be sent to the officer in charge of

the agency where the plaintiff is confined.

         Dated at Milwaukee, Wisconsin this 3rd day of October 2018.


                                                    BY THE COURT:

                                                    s/Nancy Joseph ____________
                                                    NANCY JOSEPH
                                                    United States Magistrate Judge




                                                5
